Citation Nr: 0813322	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  05-35 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance or due to housebound 
status. 


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from December 1953 to 
September 1955.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Cleveland, 
Ohio.


FINDINGS OF FACT

1.  The competent evidence of record does not establish that 
the veteran's service-connected disabilities render him so 
helpless as to require the regular aid and attendance of 
another person to perform personal care functions of everyday 
living or to protect himself from the hazards and dangers 
incident to the daily environment.

2.  The veteran does not have a single service-connected 
disability rated as 100 percent disabling and is not shown to 
be permanently housebound as a result of his service-
connected disabilities.


CONCLUSION OF LAW

The criteria for the award of special monthly compensation 
based on the need for regular aid and attendance or due to 
housebound status have not been not met.  38 U.S.C.A. 
§§ 1114, 5107 (West 2002), 38 C.F.R. §§ 3.102, 3.350, 3.351, 
3.352 (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned in the event of award of benefits sought.  
Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include a SMC 
claim.

In the present case, VA satisfied its duty to notify by means 
of an April 2005 letter from the AOJ to the appellant.  The 
letter informed the appellant of what evidence was required 
to substantiate the claim and of his and VA's respective 
duties for obtaining evidence.  He was requested to submit 
any relevant evidence in his possession to VA.  


Moreover, while notice was not provided in the above notice 
letter, or in any other correspondence, that a disability 
rating and effective date would be assigned in the event of 
award of the benefit sought, this omission is not prejudicial 
to the veteran.  Despite this notice error, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (noting that where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  The Board notes that the veteran 
submitted a VCAA notice response, dated in March 2006, 
stating that he had no other information or evidence to give 
VA to substantiate his claim.  In this regard, as the Board 
concludes below that the veteran is not entitled to special 
monthly compensation based on the need for regular aid and 
attendance or due to housebound status, any questions as to 
the appropriate effective date to be assigned are rendered 
moot and there is no adverse impact on the veteran. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because VCAA 
notice in this case was accomplished prior to the initial AOJ 
adjudication denying the claim, the timing of the notice does 
comply with the express requirements of the law as found by 
the Court in Pelegrini.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claim.  The Board again notes 
that the veteran submitted a VCAA Notice Response, dated in 
March 2006, indicating that he had no further evidence to 
submit.  The Board has carefully reviewed his statements and 
concludes that there has been no identification of further 
available evidence not already of record.  The Board has also 
reviewed the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.

The Board has considered whether a medical examination or 
opinion is warranted in this case; however, having reviewed 
the complete record, the Board finds that the available 
medical evidence is sufficient for an adequate determination 
of the issue on appeal.  As will be discussed below, there 
are substantial treatment records associated with the claims 
file, which provide the relevant information necessary to 
reach an informed decision in this case.  Thus, the Board 
finds that an examination or an opinion is not necessary.  
See 38 U.S.C.A. § 5103A.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Pertinent law and regulations 

Aid and Attendance

Special monthly compensation is payable at a specified rate 
if the veteran, as the result of service-connected 
disability, is permanently bedridden or so helpless as to be 
in need of regular aid and attendance.  38 U.S.C.A. § 1114(l) 
(West 2002); 38 C.F.R. § 3.350(b) (2007).

The following will be accorded consideration in determining 
the need for regular aid and attendance:  inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which  
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  "Bedridden" will be a proper basis 
for the determination.  38 C.F.R. § 3.352(a) (2007).

It is not required that all of the disabling conditions 
enumerated in 38 C.F.R. § 3.352(a) be found to exist before a 
favorable rating may be made.  The particular personal 
functions which the veteran is unable to perform should be 
considered in connection with his condition as a whole.  It 
is only necessary that the evidence establish that the 
veteran is so helpless as to need regular aid and attendance, 
not that there is a constant need.  38 C.F.R. § 3.352(a); see 
also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (noting that 
at least one factor listed in § 3.352(a) must be present for 
a grant of special monthly pension based on need for aid and 
attendance).

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be 
a proper basis for the determination of whether the veteran 
is in need of regular aid and attendance of another person.  
"Bedridden" will be that condition which, through its 
essential character, actually requires that the claimant 
remain in bed.  The fact that claimant has voluntarily taken 
to bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  38 C.F.R. § 3.352(a).

Housebound rate

Under 38 U.S.C.A. § 1114(s), special monthly compensation is 
payable if the veteran has a single service-connected 
disability rated as 100 percent and, (1) has additional 
service-connected disability or disabilities independently 
ratable at 60 percent, separate and distinct from the 100 
percent service-connected disability and involving different 
anatomical segments or bodily systems, or (2) is permanently 
housebound by reason of service-connected disability or 
disabilities.  The second requirement is met when the veteran 
is substantially confined as a direct result of service-
connected disabilities to his dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
areas, and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 
3.350(i).

Analysis

In a statement received in January 2005, the veteran contends 
that he is entitled to SMC because he is a patient in an 
assisted living facility because of his mental incapacity.  
As the veteran's claim was received by VA in January 2005, 
the rating period on appeal is from January 2004, one year 
prior to the date of receipt of the claim.  See 38 C.F.R. § 
3.400(o)(2) (2007).  

The Board initially notes that the veteran does not meet the 
criteria for special monthly compensation at the housebound 
rate, based on one service-connected disability rated as 100 
percent disabling and a separate disability rated at 60 
percent or higher.  The Board notes that service connection 
is currently in effect for a low back condition with 
osteoarthritis, limitation of motion, scoliosis and 
radiculopathy associated with compression fracture, traumatic 
seventh dorsal vertebra, rated as 60 percent disabling; and 
compression fracture, traumatic, seventh dorsal vertebra, 
rated as 20 percent disabling.  The combined evaluation for 
these disabilities is 70 percent disabling; and a total 
rating based on individual unemployability due to service-
connected disabilities (TDIU) has been in effect since May 
1992 due to impairment caused by both his dorsal and lumbar 
spine disabilities.  In addition, the evidence of record does 
not demonstrate that that the veteran is unable to engage in 
activities outside of the assisted living facility where he 
currently resides.  Indeed, a private medical record, dated 
in December 2005, indicates that the veteran may leave the 
facility to go field trips with the recreation department.  
See also December 2004 VA psychiatric record (noting that the 
veteran does still drive short distances).  

Additionally, the Board notes that evidence of record does 
not show that the veteran's service-connected disabilities 
have caused the anatomical loss or loss of use of both feet 
or one hand and one foot, and he is not blind in both eyes.  
Consequently, the veteran can only establish entitlement to 
SMC under 38 U.S.C.A. § 1114(l) by showing his service-
connected disabilities cause him to be permanently bedridden 
or so helpless as to be in need of regular aid and attendance 
under the criteria of 38 C.F.R. § 3.352(a) set forth above.  

In this regard, the medical evidence does not demonstrate 
that the veteran required regular aid and attendance due to 
his service-connected disabilities.  The record indicates 
that the veteran has numerous nonservice-connected 
disabilities, to include major depression, panic disorder, 
hypothyroidism, dermatophytosis of nail, and hypertension.  
See, e.g., February 2006 VA podiatry clinic record (listing 
the veteran's medical history).  The record also reflects 
that the veteran resides at the assisted living facility due 
non-service-connected psychiatric problems.  See Notice of 
Disagreement, dated in July 2005 (noting psychiatric 
problems, to include thoughts of suicide); see also 
Substantive Appeal, dated in October 2005; December 2005 
private medical record (noting several diagnoses, to include 
major depression, obsessive compulsive disorder, and 
generalized anxiety disorder).  Additionally, the December 
2005 private medical record indicates that the veteran may 
participate in activities offered by the recreation 
department at the assisted living facility.  See also 
December 2004 VA psychiatric record (noting that the veteran 
enjoys the activities at the assisted living facility).  The 
December 2005 private medical record also indicates that the 
veteran was able to do the following independently:  bathe, 
perform hygiene and grooming, dress, transfer, walk, and eat.  
It further noted that he was continent of bowel and bladder 
and that his rehabilitation potential was good.  

On further review of the record, the Board concludes that the 
evidence does not show that the veteran is permanently 
bedridden, or so helpless as to be in need of regular aid and 
attendance due to service-connected disability.  Indeed, as 
indicated above, the veteran could walk independently, 
participate in activities at the assisted living facility, 
and drive short distances.

In sum, the competent evidence of record does not indicate 
that the veteran's limitations are due to his service-
connected disabilities.  Instead, the competent medical 
evidence of record indicates that the veteran's nonservice-
connected disabilities are the cause of his difficulties with 
activities of daily living, if any.  The veteran has not 
provided or identified any evidence to the contrary.  See 38 
U.S.C.A. § 5107(a).  Based on the foregoing, the Board finds 
that the claim for SMC based on aid and attendance or 
housebound status must be denied.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

An award of special monthly compensation based on the need 
for regular aid and attendance or due to housebound status, 
is denied.




____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


